United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                                                                 October 23, 2003
                 IN THE UNITED STATES COURT OF APPEALS
                                                             Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                       Clerk
                         _____________________

                              No. 03-40136
                         _____________________

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,
versus


HAROLD ROGER BUCHANAN,

                                                  Defendant-Appellant.

                       ---------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                          (1:01-CR-228-1)
                       ---------------------

Before JOLLY AND WIENER, Circuit Judges, and WALTER*, District
Judge.

PER CURIAM:**

     Defendant-Appellant    Harold   Buchanan    appeals   the    district

court’s ruling that evidence seized by the police in his home was

admissible.     Buchanan argues, on appeal, that although the police

were acting pursuant to a valid search warrant, the fact that they

failed to knock on his door and announce their presence, then wait

a sufficient amount of time before entering, renders the search


     *
      District Judge of the Western District of Louisiana, sitting
by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
unconstitutional.        Because of the circumstances surrounding this

search —— the apparent efforts of the police to make their presence

known before entering, and the ability of the police to see the

interior of the house and see the occupants therein through the

entranceway —— we conclude that the search was legal and the

evidence seized properly admitted at trial.

                         I.    Facts and Proceedings

     In August 2001 city police officers executed a search warrant

at Buchanan’s home in Beaumont, Texas.                     None question that the

officers were acting pursuant to a valid search warrant, which

authorized     the    officers       to   search     Mr.    Buchanan’s     home    for

narcotics.     Although no drugs were discovered, police did find two

firearms,     which    Buchanan      admitted   belonged       to   him.     Because

Buchanan is a felon, his possession of those guns violated 18

U.S.C. § 922(g)(1).       After the district court denied his motion to

suppress that evidence, Buchanan pleaded guilty to a one-count

indictment charging him with a violation of § 922(g)(1), although

he expressly reserved his right to appeal the district court’s

denial   of   his     motion   to    suppress      the   evidence    of    the    guns.

Buchanan contends that the warrant at issue did not allow for a

“no-knock” entry, so that the actions of the police do not fall

within the limits of acceptability set by the Supreme Court for

executing a search warrant at an occupied residence.

                                    II.   Analysis



                                           2
A.    Standard of Review

       In reviewing a decision whether to suppress evidence, we

review      conclusions   of     law   de       novo,1   assessing    the    contested

evidence in the light most favorable to the party who prevailed in

the district court.2

B.    The Knock-and-Announce Requirement

       In Wilson v. Arkansas, the Supreme Court stated that “in some

circumstances an officer’s unannounced entry into a home might be

unreasonable under the Fourth Amendment.”3                  Buchanan contends that

because these officers did not actually knock on his door and were

not refused entry, but rather, in his words, “simply burst into the

residence,” their actions were unreasonable under the standard laid

down in Wilson as we have since interpreted it.                      A review of the

record demonstrates, however, that the circumstances surrounding

the    police    entry    into    Buchanan’s         home   render     his   argument

untenable.

       While advancing up the walk leading to Mr. Buchanan’s front

door, the police noticed that the inner wooden door was open and

the outer screen door was closed but transparent.                       Because the

screen door had a see-through upper half, it was reasonable for the

officers to believe that the individuals whom they saw inside the

       1
           See United States v. Jones, 133 F.3d 358 (5th Cir. 1998).
       2
           See United States v. Inocencio, 40 F.3d 716, 721 (5th Cir.
1994).
       3
           514 U.S. 927, 934 (1995).

                                            3
residence could likewise see them as they lined up on the walkway

in formation to execute the warrant.          Testimony at the suppression

hearing reflected that when the officers advanced toward the home

(or immediately before starting) in close proximity to the door,

the police “point man” yelled “Beaumont Police, Search Warrant.”

Approximately five seconds elapsed between this announcement and

the officers’ entry into the home.          Additional evidence adduced at

the hearing indicated that the police who executed this warrant

were wearing bulletproof vests with three-inch day-glow lettering

on the fronts (and four-inch lettering on the backs) reading

“police.”       The officers also wore black shirts under their vests

with “police” written in white on each sleeve.          Finally, there was

testimony that, through the front door, the officers could see

individuals inside the home moving about, apparently after they

realized that the officers were approaching to enter.               The police

did not use force to enter the home; instead, they simply opened

the screen door and walked in past the open wooden door.

     Under these discrete circumstances, we are convinced that the

police actions were reasonable.            Wilson itself explains that the

knock-and-announce requirement is not “rigid,” that “not...every

entry    must    be   preceded   by   an   announcement,”     and   that   “law

enforcement interests” should be considered in the reasonableness

calculation.4         In   Richards   v.   Wisconsin,   the   Supreme      Court


     4
         Wilson, 514 U.S. at 934-36.

                                       4
reaffirmed    these   principles   and   gave   specific   examples   of

situations in which an unannounced entry might be reasonable:

     In order to justify a “no-knock” entry, the police must
     have a reasonable suspicion that knocking and announcing
     their presence, under the particular circumstances, would
     be dangerous or futile, or that it would inhibit the
     effective investigation of the crime by, for example,
     allowing the destruction of evidence.5

We expressly embraced these principles in United States v. Cantu.6

     Inasmuch as (1) the police announced their presence as they

approached the home, (2) the persons inside appeared to notice,

through the screen door, the arrival of the police, and (3) the

officers could see movement inside the home after those inside

appeared to notice them, the police had a legitimate, reasonable

concern for the preservation of evidence.          And, the officers’

clothing itself made clear that they were police.

     We do not apply the knock-and-announce rule in a rote fashion;

its purpose is to allow residents of a home an opportunity to

respond to and cooperate with the police presence in lieu of having

to face an unexpected and threatening intrusion.      The facts in this

case make clear that the police afforded Buchanan that opportunity,

albeit under a factual variation necessitated by the circumstances

encountered by the officers at the scene.       We will not require the

meaningless formalism of a knock and an additional delay under

these circumstances.

     5
         520 U.S. 385, 394 (1997)(emphasis added).
     6
         230 F.3d 148 (5th Cir. 2000).

                                   5
                         III. Conclusion

     For the foregoing reasons, the decision of the district court

denying Buchanan’s suppression motion is

AFFIRMED.




                                6